DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner. 

Status of Claims
This Office action is in reply to filing by applicant on 12/28/2020.
Claims    13 and 25 were Applicant amended before any office action occurred.
Claims    9 - 12, 18 - 20, 24, and 28 were Applicant cancelled before any office action occurred.
Claims    1 - 8, 14 - 17, 21 - 23, 26 - 27, and 29 remain as original.
Claims    1 - 8, 13 - 17, 21 - 23, 25 - 27, and 29 are currently pending and have been examined.
This action is made non-final. 

Examiner Note Regarding the 35 USC 101, 102, and 103 Analyses.
This is a common computer driven digital/virtual currency transaction, whereby a transfer/ payment of said currency from A to B occurs on a blockchain, which transfer/payment uses a funded so called intermediary entity/account  associated with the blockchain (i.e, claimed as a so called  "management center" account, i.e., an omnibus account) to temporarily hold funds, provide liquidity for transactions, and/or to otherwise assist funding of the said transfer/payment processes. Examiner is here obligated to employ Broadest Reasonable Interpretation (BRI) of claim terms in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). as detailed herein. That said, the claim(s) indefiniteness brought on by the multiple instances of improper antecedent bases respecting references to various prior/subsequent claim terms (detailed in the 35 USC 112(b) rejection(s))  makes it impossible to analyze the present indefinite claims with anything other than general and/or broad notions. More specific analyses will perhaps be possible after a successful Applicant fix of the various 35 USC 112(b) rejections. Post Applicant fix, a more definite linkage from this or that claim term to this or that prior/subsequent claim term might be obtained, which linkage might assist the specificity of the 35 USC 102/103 analyses. As presently drafted however, independent claims 1, 21, and 26 are read on by virtually  any  blockchain system(s) which is capable of making a digital/virtual money transfer from A to B utilizing any sort of so called intermediary, omnibus, and/or management account associated with the process in any way. The subject account just mentioned may be the claimed "management center" account, or the equivalent thereof, including an omnibus account and/or any other currency account capable of storing funds in connection with a blockchain digital currency transfer from A to B. Here, the longstanding abstract idea of transferring funds from A to B is being generally linked to blockchain technology and/or such idea is simply applied to a generic computer for processing, with no improvement whatsoever to the computer.

Claim Objections - General
Claims 2, 6,  8, contains either/both too many periods and capital letters.
Claim 17 has what appears to be an erred dependency, as it depends from a  now cancelled claim.
Appropriate correction is required.
       

Claim Objections on 35 USC 102/103 Grounds
Claims 6, 7, 8, 13, 22, 23, 25 are  objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided other objections / rejections on other grounds as to the claims are cured, as detailed below.


Allowable Subject Matter
Provided that the directly above Objection(s) is/are countenanced,  then claims 6, 7, 8, 13, 22, 23, 25 would be allowable if rewritten or amended to overcome additional rejection(s) under 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, as set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  Independently, while the claims' limitations most recently set forth herein may be obvious, the claims as a whole are not obvious because the examiner would have to improperly use their separate limitations as a road map to combine them.

Provisional Obvious Type Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
All claims in this application are provisionally rejected on the ground of provisional nonstatutory obvious type double patenting, because they are unpatentable over all claims of  application 17256603.  This is a provisional rejection, as neither of these applications has yet to ripen into a patent. The claims at issue here (as compared to 17256603 reference) are virtually identical to the reference, and the claims herein are not otherwise patentably distinct from said reference.  The instant application has several cancelled claims compared to the reference, but, otherwise, it is the same claim set. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified claim elements (i.e., cancelling unneeded claims) in the reference based upon needs of the Applicant so as to replicate the claim set herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 2, 4, 5, 8, 21, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention.

The MPEP (§ 2173: entitled Claims Must Particularly Point Out and Distinctly Claim the Invention) additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the definiteness standard is "idefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
Claim 21 recites the limitation(s): "the payment device"; this is the first such reference to said device, and should read "a"; 
Claim 26 recites the limitation(s): "A digital currency payment device";  but an apparent subsequent reference thereto in claim 27, is entitled "the payment device"; there is insufficient antecedent basis for this term;
Claim 1 recites the limitation(s): "a management server";  Claim 2 purports to refer to this by using "address of management center" (twice); Claim 8 purports to refer to this by using "address of management center" (twice); there is insufficient antecedent basis for these terms; 
Claim 21 refers to "the management center" in its first instance; there is insufficient antecedent basis for this term;
Claim 21 refers to "the network server" in its first instance; there is insufficient antecedent basis for this term;
Claim 21 refers to "the payment device" in its first instance; there is insufficient antecedent basis for this term;
Claim 1 and 21 refer to "digital currency" in its first instance; then goes on to refer again to "digital currency" at least three times; there is insufficient antecedent basis for these latter terms;
Claim 1 refers to "intermediate currency" without "a" or "the". So too  claims 4, 5, 8, and 21.
Claims 1, 4, 5, 8, and 21 refer to "the intermediate currency" in its first instance; then the said claims  go on to refer to various iterations of "intermediate currency" with various modifiers; 
There is insufficient antecedent basis for the above limitation(s) in the enumerated claims.  It is indefinite therefore per 35 USC 112(b) as to what these subsequent terms purport to refer to, or, in some instances, it is indefinite because of the use of "the" in a first  reference to a claim term. A suggestion to overcome this rejection is to amend the claim(s) such that the first reference to the object, for example, "customer" uses the term "a customer" (or "an" if the object starts with a vowel). The second and subsequent references to "customer" should then have "the" immediately preceding "customer". Note that the placing of adjectives prior to a claim phrase may serve to further confuse and make indefinite said claim phrase in view of the need for clear and definite antecedent references. For example, don't initially refer to a big, red, car subsequently as "the car", or as "the big car". For the purposes of examination, the examiner is interpreting these claim limitation(s) to be referring to any "payment device"; "digital currency payment device"; "management server"; "network server";  "payment device"; "digital currency"; "intermediate currency", of any sort, or any entities synonymous therewith. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims    1 - 8, 13 - 17, 21 - 23, 25 - 27, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 1 is directed to a system (machine), independent claim 21 is directed to a method (process), and independent claim 26 is directed to a device (machine), all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).


Independent claims 1, 21, and 26 recite:
user A pays or transfers currency to the user B in a transaction;  the transaction information comprises the account address of the users A and B; accounts of the user A and the user B are used for transferring currency; converting currency;  counting currency;  recording a transaction including an account address; and subtracting an amount from sender's account. 
Several dependent claims further refine the abstract idea of claims 1, 21, 26:
generating a transaction and moving currency (claim 2); reconciling addresses (claim 3); judging currency (claim 4); judging currency (claim 5); storing data (claim 6); reading and displaying data (claim 7); communicating with entities (claim 8); storing data (claim 13); matching data (claim 14); using verification codes (claim 15); using time or/and position information (claim 16); processing information (claim 17), generating, matching information (claim 22); utilizing a password (claim 23);  utilizing time or/and position (claim 25); printing / displaying information (claim 27); generating / storing information (claim 29).
The claim(s) thus recite the abstract idea of:
transferring currencies from A to B 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The settlement system, payment device, blockchain, network server, management server, settlement terminal, digital currency, intermediate currency, additional limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements simply generally link the abstract idea above noted to blockchain technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality.
The dependent claims as above also lack any elements, which integrate the articulated abstract idea into a practical application because they too do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional elements in the dependent claims are also set forth at a high level of generality. They include: the settlement system, payment device, blockchain, network server, management server, settlement terminal, digital currency, intermediate currency, of claims they are dependent on. And they further include additional elements set forth in said dependents themselves of: QR Code, Bar Code, optical device, information carrier, account address storage module, digital currency movement module, counting module, statistics module, account address(es), user terminal, input module, transaction generator module, blockchain account additional storage module, communications module, generating module, information reading module, display module, information analysis module, and conversion module. All told, none of these additional elements integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and, moreover, all  additional elements in all claims are set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to blockchain technology. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims    1 - 8, 13 - 17, 21 - 23, 25 - 27, and 29 are not patent-eligible pursuant to 35 USC 101.  
 

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;


Claims    1 - 5, 14 - 17, 21, 26, 27, and 29 are rejected under 35 USC 102 (a)(2) as being anticipated by  Bhos  (US11182776B1).

Regarding claims 1, 21, and 26:
Bhos teaches:
A digital currency settlement system, comprising a payment device(1), a digital currency block chain system (3), a network server (4),a management center (5), and a settlement terminal (6), wherein the management center (5) is respectively connected with the network server (2) and the digital currency block chain system (3), the settlement terminal (6) is connected to the management center (5) through the network server (2), and there are also nodes 1...n connected that can confirm transactions in the digital currency block chain system (3) in addition to user B and the management center (5), the payment device (1) is used for paying digital currency to other users, and the payment device (1) at least stores account addresses of the users in the digital currency block chain (3), when the user A pays or transfers the digital currency to the user B by using the payment device (1), the settlement terminal (6) reads at least an account address of user A in the digital currency block chain (3) from the payment device (1), and generates a transaction after identifying the information, the transaction is sent to the management center (5) through the network server (2), and the transaction information comprises the account address of the user A in the digital currency block chain read by the payment device (1), an account address of the user B who receives a payment in the digital currency block chain, and an amount y of digital currency moved from the account address of the user A in the digital currency block chain to the account address of the user B in the digital currency block chain, the management center (5) stores at least the account addresses of the user A and the user B, and an account address of the management center (5) in the block chain, wherein accounts of the user A and the user B are used for transferring the intermediate currency, and a certain amount of intermediate currency is pre-stored in the account of the user A, the management center (5) converts the amount y of digital currency in the transaction information into a corresponding amount YO of intermediate currency according to the received transaction, and moves the corresponding amount YO of intermediate currency from the account of the user A to the account of the user B, after a certain time or after the intermediate currency transferred to the account of the user B reaches a certain amount, the management center (5) counts a total amount Y of intermediate currency in the account of the user B, converts the total amount Y of intermediate currency into a corresponding amount Z of digital currency, and sends the transaction to the digital currency block chain (3), and records the transaction as a block at an end of the block chain and after confirmation by the nodes (1... n), the transaction information comprises the account address of the management center (5) in the block chain, the account address of the user B in the block chain, and the amount Z of digital currency moved from the account address of the management center (5) to the account address of the user B in the block chain; after the digital currency is successfully moved, the management center (5) subtracts a corresponding amount of intermediate currency from the account of the user B. Please refer to the above examiner note regarding the interpretation of this (and subsequent) claim(s), that said   .   .   .    ("Systems and methods relating to currency exchange and currency transfer are provided. A computer-implemented method includes receiving, by a provider computing system associated with an accounts provider, a customer request via a mobile wallet application on a mobile device associated with a customer. The customer request includes a currency transfer request from a mobile wallet held by the customer to a recipient. The method further includes identifying the recipient from the customer request and a partner accounts provider associated with the recipient, communicating with the partner accounts provider regarding the currency transfer, transferring an amount for the currency transfer from the mobile wallet to the partner accounts provider via an omnibus account held by the accounts provider on a distributed ledger, and transmitting a confirmation of the currency transfer to the customer.", [ABSTRACT]).
Regarding claim 2:
Bhos contains all the limitations of claim 1:
Bhos further teaches:
further comprising a user terminal (11), wherein the user terminal (11) generates the transaction and moves the digital currency to the account address of the management center (5) in the block chain before the user A uses the payment device (1) to pay the digital currency to other users.
The transaction information comprises the account address of user A in the block chain, the account address of management center (5) in the block chain, and the amount x of digital currency moved from the account address of user A to the account address of management center (5) in the block chain;
according to the received transaction, the management center (5) converts the amount x of digital currency in the transaction information into corresponding amount XO of intermediate currency, and records the corresponding amount XO of intermediate currency in the account of the user A to recharge the payment device (1) of the user A.  The claim term "intermediate currency"  must be given its broadest reasonable interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). Thus, the term may mean any currency of any type, including fiat and/or digital currency, and this is consistent with the light of the Specification at [048] and [049], that said   .   .   .    ("The method further includes transferring, by the provider computing system, an amount for the currency transfer from the mobile wallet to the partner accounts provider via an omnibus account held by the accounts provider on the distributed ledger and transmitting, by the provider computing system, a confirmation of the currency transfer to the customer.", [col. 1: 64 - col. 2: 3])
Regarding claim 3:
Bhos contains all the limitations of claim 2:
Bhos further teaches:
wherein the user A comprises more than one user who move the digital currency to the account address of the user B in the digital currency block chain, and each of the user A has a different account address in the digital currency block chain. ("In some arrangements , the partner provider is a financial institution ( e.g. , a bank , a credit union , a credit card company , etc. ) , similar to the provider . In other arrangements , the partner provider is associated with the provider through a parent financial institution . For example the provider and the partner provider are branches of the same parent financial institution [col. 13: 40 - 46]).
Regarding claim 4:
Bhos contains all the limitations of claim 3:
Bhos further teaches:
wherein the management center (5) judges whether an amount X of the intermediate currency in the account of the user A is greater than or equal to the corresponding amount YO when the corresponding amount YO of intermediate currency is moved from the account of the user A to the account of the user B, when the amount X of the intermediate currency in the account of the user A is greater than or equal to the corresponding amount Y0, the corresponding amount YO of intermediate currency is moved from the account of the user A to the account of the user B.  ("The method further includes transferring, by the provider computing system, an amount for the currency transfer from the mobile wallet to the partner accounts provider via an omnibus account held by the accounts provider on the distributed ledger and transmitting, by the provider computing system, a confirmation of the currency transfer to the customer.", [col. 1: 64 - col. 2: 3]).

Regarding claim 5:
Bhos contains all the limitations of claim 3:
Bhos further teaches:
wherein the management center (5) judges whether the amount X+m of intermediate currency in account of user A is greater than or equal to the corresponding amount YO when the corresponding amount YO is moved from account of user A to account of user B, when the amount X+m of intermediate currency in the account of user A is greater than or equal to the corresponding amount Y0, YO amount of intermediate currency is moved from the account of user A to the account of user B, where m is the overdraft amount of intermediate currency. .  ("The method further includes transferring, by the provider computing system, an amount for the currency transfer from the mobile wallet to the partner accounts provider via an omnibus account held by the accounts provider on the distributed ledger and transmitting, by the provider computing system, a confirmation of the currency transfer to the customer.", [col. 1: 64 - col. 2: 3]).
Regarding claim 14:
Bhos contains all the limitations of claim 13:
Bhos further teaches:
wherein the matching information of the network server (4) comprises a password, the settlement terminal 6 judges whether the password input by the user is correct according to the password in the matching information to verify the user identity.  (" The login screen 1200 includes a login section 1202 whereby the customer may input login credentials. For example, in the embodiment of FIG. 15, the customer can input a username and password into the login section 1202. In other embodiments, the customer may input other credentials, such as a personal identification number (“PIN”) or a biometric (e.g., a fingerprint scanned using the input/output circuit 202 of the customer device 102). The login screen 1200 also includes a login button 1204 that the customer can press to submit the login credentials.", [col. 23: 55 - 64]).
Regarding claim 15:
Bhos contains all the limitations of claim 13:
Bhos further teaches:
wherein the matching information of the network server (4) comprises a mobile phone number, the settlement terminal (6) sends a verification code to the mobile phone number according to the mobile phone number in the matching information, and judges whether the verification code input by the user is correct to verify the user identity.  ("Further , in some arrangements , the recipient may carry out a verification process before the recipient may receive a currency transfer from the customer . For example , the recipient must respond to a confirmation email sent by the provider computing system 104 ( e.g. , by clicking on a link in the email ) , must answer a security question set up by the customer , and so on , after which the customer may select the recipient using the mobile wallet application 206", [col. 9: 32 - 40]).
Regarding claim 16:
Bhos contains all the limitations of claim 13:
Bhos further teaches:
wherein the matching information of the network server (4) comprises time or/and position information, the settlement terminal (6) verifies whether the transaction is carried out at a specified time or/and a specified position according to the time or/and position of the matching information and the current time, or/and the current position of the payment device (1).  ("The currency exchange circuit 306 also provides a certain amount of time for the customer to confirm that the customer would make the exchange at that rate via the mobile wallet application 206. In response to receiving a confirmation of the exchange from the customer, the currency exchange circuit 306 carries out the currency exchange in the customer's mobile wallet.", [col. 11: 45 - 51]).
Regarding claim 17:
Bhos contains all the limitations of claim 1:
Bhos further teaches:
wherein the first field comprises website information, and the account address (D1) of the user A is comprised in the website information.  ("Alternatively , the customer may use a web based application , such as an online banking portal or mobile banking application , to make a transfer from the customer's payment account to the customer's mobile wallet", [col. 8: 6 - 10]).
Regarding claim 27:
Bhos contains all the limitations of claim 26:
Bhos further teaches:
wherein the payment information (12) is printed or displayed on the information carrier in the form of a graphic code, and the graphic code comprises at least a QR code or a bar code, which is read by an optical identifying device.  ("For example, the customer device 102 may display a Quick Response Code (“QR code”) such that a third party can scan the QR code during a mobile wallet transaction. Additionally, in some embodiments, the mobile wallet application 206 is further structured to enable the customer to register tokenized versions of payment cards to the customer's mobile wallet and engage in transactions using the tokenized payment cards.", [col. 7: 30 - 36]).
Regarding claim 29:
Bhos contains all the limitations of claim 26:
Bhos further teaches:
wherein the payment device (1) comprises a storage module (13), a payment information generating module (14), and a display module (16), the storage module (13) stores a key and the user information (S), and the payment information generating module (14) generates the account address (D1) by using the key, and generates the first field information comprising the account address (Dl) and the second field information comprising the user information (S), and the display module (16) displays and updates the payment information in the form of a graphic code or electronic signal.  ("The currency input screen 2700 also includes an exchange rate 2710 between the first and second currencies currently selected (e.g., the current exchange rate, a last updated exchange rate provided to the mobile wallet application 206 by the provider computing system 104). When the customer is satisfied with the currency exchange inputs, the customer can press an exchange button 2712 on the currency input screen 2700 to proceed with the currency exchange.", [col. 27: 35 - 58]).


Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Cash  (US10762506B1) -  A portable token device is described, the token device useable to request transactions performed over an interchange system. The token device authenticates a user through the use of biometric data such as a fingerprint. When in proximity to a point of sale (POS) terminal, the token device communicates with the POS terminal over a wireless network to authorize a transaction involving the user. The interchange system employs blockchain elements that can be used in a payment apparatus for managing payments or other types of transactions, and for managing user accounts. The interchange system enables users to enroll in the system, and enables the various users' computing devices to be used as confirmation centers for new transactions and/or funds transfers between users.
Tran (US20190361917A1) - An Internet of Thing (IoT) device includes a camera coupled to a processor; and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation.
Alwar (US20180191503A1) - The Asynchronous Crypto Asset Transfer and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems (“SOCOACT”) transforms transfer of assets (TOA) initiation request inputs via SOCOACT components into TOA confirmation outputs. A crypto asset transfer notification is sent to a first entity from a second entity. Account verification data generated by the second entity is determined. A set of account data stored by the first entity is retrieved and used to generate a hash. It is verified that the determined account verification data matches the generated hash. A requested asset is determined. An API call to generate a crypto token asset for the requested asset in a socially aggregated blockchain datastructure is made. An address of an aggregated crypto transaction trigger entry is determined. Oracle data that satisfies the crypto smart rule is provided.
Winklevoss (US11282139B1) - n exemplary method includes generating, by a trust computer system, script instructions to carry out a transaction involving one or more digital wallets held in a trust custody account so as to verify control of digital assets held in the one or more digital wallets, the trust computer system being operatively connected to a decentralized digital asset network that uses a decentralized electronic ledger in the form of a blockchain maintained by a plurality of computer systems to track asset ownership and/or transactions in a digital asset system, and generating script instructions includes accessing a statement associated with an event that occurred within a predetermined time frame, and generating, by the trust computer system, based on the script instructions, a transaction that involves a zero net payment from the account along with the statement, and payment of a transaction fee from a separate operating account.
Auerbach (US11139955B1) - The present invention relates to a method, system, and program product for depositing, holding and/or distributing collateral in the form of a stable value token for a security token, the tokens being on the same underlying blockchain. Furthermore, the present invention relates to methods, systems and program products for lending digital assets, such as crypto currency, and related products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698